—Order, Supreme Court, Bronx County (Alan *345Saks, J.), entered May 11, 1992, which, inter alia, denied defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
The testimony of plaintiffs attorney that he personally reserved the summons and complaint at a deposition satisfied plaintiffs burden of establishing proper service by a preponderance of the credible evidence (see, Powell v Powell, 114 AD2d 443). We find no reason to disturb the IAS Court’s findings crediting the testimony of plaintiffs attorney and discrediting the contrary testimony of defendant. Concur— Murphy, P. J., Sullivan, Carro, Rosenberger and Asch, JJ.